COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-100-CR
  
  
JOHN 
PAUL EMENHISER                                                        APPELLANT
   
V.
 
THE 
STATE OF TEXAS                                                                  STATE
     

----------
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant's Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
 
                                                                  PER 
CURIAM
 
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 26, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.